Citation Nr: 0514374	
Decision Date: 05/26/05    Archive Date: 06/08/05

DOCKET NO.  99-07 150	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey



THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for post- 
traumatic stress disorder (PTSD) and if so whether the 
reopened claim should be granted.  



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



ATTORNEY FOR THE BOARD

M. Cooper, Counsel


INTRODUCTION

The veteran served on active duty from August 1964 to August 
1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1998 rating decision of the 
Newark, New Jersey Department of Veterans Affairs (VA) 
Regional Office (RO), which determined that new and material 
evidence had not been submitted to reopen a claim for service 
connection for PTSD.  In an April 2001 rating action, it was 
determined that new and material evidence to reopen the 
previously denied claim for service connection for a 
psychiatric disorder, claimed as depression, had not been 
submitted.  The veteran has not appealed this decision.  The 
Board will limit its consideration accordingly.  


FINDINGS OF FACT

1.  In an April 1983 Board decision the veteran's claim for 
service connection for PTSD was denied.  

2.  The evidence received since the April 1983 Board decision 
includes evidence that is not cumulative or redundant of the 
evidence previously of record and is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  


CONCLUSION OF LAW

New and material evidence has been received to reopen the 
previously denied claim seeking service connection for PTSD.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2001).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection for PTSD was denied by the Board in an 
unappealed decision of April 1983 on the basis that the 
veteran did not currently have PTSD.  

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not therafter be 
reopened and allowed.  38 U.S.C.A.§§ 7104(b), 7105(c) (West 
2002).  The exception to this rule is 38 U.S.C.A. § 5108, 
which provides that if new and material evidence is presented 
or secured with respect to a claim which as been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim.  

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2001).  

The amended definition of new and material evidence, codified 
at 38 C.F.R. § 3.156(a) (2004), is not liberalizing.  It 
applies to any claim to reopen a finally decided claim 
received on or after August 29, 2001.  66 Fed. Reg. 45,620, 
45,629.  It does not apply to the appellant's claim to 
reopen, which was received in January 1998.  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
Federal Circuit noted that new evidence could be sufficient 
to reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it would not be 
enough to convince the Board to grant a claim.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  In Kutscherousky v. 
West, 12 Vet. App. 369 (1999) the Court of Appeals for 
Veterans Claims (Court) held that the prior holdings in 
Justus and Evans that the credibility of the evidence is to 
be presumed was not altered by the Federal Circuit decision 
in Hodge.

The evidence of record at the time of the April 1983 decision 
included no medical evidence of a diagnosis of PTSD.  

The evidence added to the record since the final Board 
decision in April 1983 includes VA outpatient records showing 
an assessment of PTSD in May 1998 and on subsequent 
occasions.  This medical evidence is not cumulative or 
redundant of the evidence previously of record and is so 
significant by itself or in the context of evidence 
previously of record that it must be considered to fairly 
decide the merits of the claim.  Accordingly, it is new and 
material and reopening of the claim is in order.  


ORDER

New and material evidence having been presented, reopening of 
the claim seeking service connection for PTSD is granted.  


REMAND

In view of the Board's foregoing decision granting reopening 
of the veteran's claim, the RO should adjudicate the reopened 
claim on a de novo basis before the Board decides the claim 
on the merits.  The Board is also of the opinion that further 
development of the record is in order before the RO 
adjudicates the reopened claim.  Specifically, any pertinent 
VA medical records for the period since October 2003 should 
be obtained.  The Board emphasizes that records generated by 
VA facilities that may have an impact on the adjudication of 
a claim are considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  

The Board further notes that a copy of the decision awarding 
the veteran disability benefits from the Social Security 
Administration (SSA) is of record, but the records upon which 
the award was based have not been obtained.  Since those 
government records could be supportive of the veteran's 
claim, they should also be obtained.   

Accordingly, the case is hereby REMANDED to the RO via the 
Appeals Management Center, in Washington, D.C., for the 
following actions:

1.  With respect to the issue of service 
connection for PTSD, the RO should send 
the veteran a letter that complies with 
the notification requirements of 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  

2.  The RO should undertake all necessary 
development to obtain and associate with 
the record all outstanding records of 
pertinent medical treatment from the East 
Orange VAMC.  If any requested records 
are unavailable, or the search for such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file, and the 
veteran and his representative so 
notified.  

3.  The RO should undertake appropriate 
development to obtain a copy of the 
records upon which the veteran's award of 
SSA disability benefits was based.

4.  The RO should also undertake any 
other development it determines to be 
required.

5.  The RO should then adjudicate the 
reopened claim based on a de novo review 
of all pertinent evidence and without 
regard to any prior decisions on this 
claim.

6.  If the benefit sought on appeal is 
not granted to the veteran's 
satisfaction, the RO should issue to the 
veteran and his representative a 
supplemental statement of the case and 
afford them the appropriate opportunity 
for response before the claims folder is 
returned to the Board for further 
appellate consideration.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).  




	                        
____________________________________________
	Shane A. Durkin 
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


